demonstrating that this court's extraordinary intervention is warranted.
                Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004). Writ relief is generally available, however, only when there is no
                plain, speedy, and adequate remedy in the ordinary course of law, NRS
                34.170; NRS 34.330; and the right to an appeal is typically an adequate
                legal remedy precluding writ relief. Pan, 120 Nev. at 224, 88 P.3d at 841.
                            Having considered the petition and appendix filed in• this
                matter, we conclude that petitioner has not demonstrated that our
                intervention by way of extraordinary relief is warranted.   Smith, 107 Nev.
                at 677, 818 P.2d at 851; see also NRAP 21(b)(1). Accordingly, we
                            ORDER the petition DENIED.




                                                                                         J.
                                                            Hardesty




                                                                                         J.




                cc: Hon. Susan Johnson, District Judge
                     Wood, Smith, Henning & Berman, LLP
                     Angius & Terry LLP/Las Vegas
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A e